1
2
3
4
5
6
                                 UNITED STATES DISTRICT COURT
7
                                CENTRAL DISTRICT OF CALIFORNIA
8
9
10   MARCIAL TORRES-BAHENA,                            Case No. SACV 18-389-SJO (LAL)

11                                   Petitioner,       ORDER ACCEPTING REPORT AND
                                                       RECOMMENDATION OF UNITED
12                         v.                          STATES MAGISTRATE JUDGE
13   WARDEN,

14                                      Respondent.

15
16
17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the Magistrate Judge’s
18   Report and Recommendation, and the remaining record, and has made a de novo determination.
19          Accordingly, IT IS ORDERED THAT:
20          1.     The Report and Recommendation is approved and accepted;
21          2.     Judgment be entered denying the Petition and dismissing this action with
22                 prejudice; and
23          3.     The Clerk serve copies of this Order on the parties.
24
25
     DATED: September 3, 2019                      ________________________________________
26                                                 HONORABLE S. JAMES OTERO
27                                                 UNITED STATES DISTRICT JUDGE

28
